DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/08/2021 have been entered. Claims 1-5 and 7 remain pending in the application. The amendments overcome the objections to the claims, the objections to the drawings, and the rejections under 35 USC 112(b) set forth in the previous office action mailed 09/13/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinman et al. (US 2013/0218141).
Regarding claim 1, Hinman et al. discloses a medical instrument (100, FIGs 1A-1B, paragraph [0051]) with a hollow shaft comprising a hollow shaft tube (112, FIG 1A), an actuating unit (110, FIG 1A-1B and 3A-3B, paragraphs [0051 and 0055]) arranged at the proximal end of the shaft (FIGs 1A-1B) and 
Regarding claim 2, Hinman et al. discloses the hollow shaft tube (304) of the shaft (304 is a component of the entire shaft) can be displaced in the direction of the longitudinal axis of the shaft for relaxing the steering wires through the use of the trigger mechanism (FIGS 12A and 12B show shaft tube 304 is axially displaced along the longitudinal axis in order to relax the steering wires, as caused by movement of the trigger mechanism 310, paragraphs [0077-0078]).  
Regarding claim 3, Hinman et al. discloses the trigger mechanism is designed as a mechanical clamping mechanism (The interaction between 310, 318, 312, 304, and 302 is interpreted as a clamping mechanism because 310 is clamped down against housing 305 and 304/302 are clamped against steering wires 308/309 to control the ability of the wires to articulate, paragraphs [0077-0078]).  
Regarding claim 4, Hinman et al. discloses all the steering wires can be relaxed simultaneously through the use of the mechanical clamping mechanism (Because 308/309 are circumferentially spaced around 304, the mechanical clamping mechanism simultaneously releases all of the steering wires, paragraphs [0077-0078]).  
Regarding claim 7, Hinman et al. discloses the trigger mechanism comprises separate drive for each steering wire (Because each steering wires is radially spaced from an adjacent wire, the pressure applied by 302/304 for driving the wires is interpreted as being separate. The section of 302/304 used to apply a force to control one wire is separate from that used to control another of the wires).
Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isbell (US 2010/0041945).
Regarding claim 1, Isbell discloses a medical instrument (100, FIGs 1A-1B, paragraph [0061]) with a hollow shaft comprising a hollow shaft tube (116, FIG 1A), an actuating unit (106, FIG 1A, 2A or alternatively, 506, FIGs 31-36, paragraph [0075 discloses handle 506 for use with the device of FIGs 1-2. Elements of the embodiments of FIG 31-36 which are not renumbered or disclosed, are interpreted as being identical to the elements disclosed in relation to the device of FIGs 1-2) arranged at the proximal end of the shaft (FIGs 1A and 31) and an instrument tip (102, FIG 1A, paragraph [0061]) with an instrument (Jaws shown in FIG 1A) arranged at the distal end of the shaft (FIGs 1A and 2A), wherein the instrument (Jaws) can be actuated via an actuating element (linearly movable rod and a rotatable rod actuator not shown, paragraph [0065]) mounted axially displaceably in the shaft (Paragraph [0065] discloses the actuating element comprises a linearly movable rod which is disposed within a lumen of shaft 116), the actuating element being in an operative connection with the actuating unit on the proximal side (the rod is operatively connected to 106 through 104, paragraph [0065]) and the instrument tip being pivotable relative to the longitudinal axis of the shaft via a joint mechanism (FIG 2B shows 102 is pivotably relative to a longitudinal axis of the shaft via distal links 112, 114, paragraphs [0061-0064]); the joint mechanism having pivoting members (112, 114, FIG 2B, paragraphs [0062-0064]) arranged on the distal end of the shaft (FIGs 2A-2B) are connected with a proximal-side drive (108, 110, FIG 1B, paragraphs [0062-0064]) via steering wires (118 and 120, FIGs 1B, 2B, paragraph [0063]) and running in the longitudinal direction of the shaft (FIGs 1A-2B show 118 and 120 run along a longitudinal axis of shaft 116) in such a way that a movement of the proximal-side drive causes a corresponding relative movement of the distal-side pivoting members and thus a pivoting of the instrument tip (Paragraphs [0062-0064]) as well as with a trigger mechanism (Articulation lock 508, FIGs 31-36, paragraph [0082]) with which the steering wires can be brought into a relaxed state (Unlocked position, FIG 32) that releases the articulation of the instrument tip (Paragraph [0082-0083], in the unlocked position, the cables translate freely and therefore articulation of the instrument tip occurs freely), 
Regarding claim 3, Isbell discloses the trigger mechanism is designed as a mechanical clamping mechanism (The interaction between the elements of 508 as shown in FIGs 32-36, paragraphs [0082-0083] interpreted as a clamping mechanism because 578 is clamped down against housing 506 and 556 are clamped against gear 544 to control the ability of the wires to articulate, paragraphs [0082-0083]).  
Regarding claim 4, Isbell discloses all the steering wires can be relaxed simultaneously through the use of the mechanical clamping mechanism (Because 118/120 are circumferentially spaced around the longitudinal axis of the shaft, the mechanical clamping mechanism simultaneously releases all of the steering wires when it disengages gear 544, paragraphs [0082-0083]).  
Regarding claim 5, Isbell discloses the mechanical clamping mechanism comprises two articulated levers (568 and 578,FIGs 31-36) and, wherein a first lever (568) is pivotably mounted with its free end on the hollow shaft tube (554, FIGs 31-36 show a free end of 568 is pivotably attached to shaft tube 554. FIG 31 shows the tubular shape of 554, therefore it is being interpreted as a shaft tube), and a second lever (578) is pivotably mounted with its free end on the actuating unit (FIG 31 shows that 578 is pivotally attached to the actuating unit 506 via pin 580, paragraph [0081]).  
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Applicant argues that the trigger mechanism of the present invention enables relaxing of the steering wires regardless of the proximal-side drive, enabling free movement of the pivoting members in case of failure of the proximal side drive. Applicant further argues that in the device of Hinman and the device In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As set forth in the rejection above, the device of Hinman discloses the limitations as claimed (I.e. a trigger mechanism with which the steering wires can be brought into a relaxed state that releases the articulation of the instrument tip independently from the actuation of the proximal-side drive), and therefore applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771